Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 9-26 are pending and are under Examination in this office action.  Claims 23-26 are newly added.

	
Response to Amendment and argument and Amendment
The response filed on 11/15/21 has been entered. 

Applicant’s arguments filed 11/15/21 have been fully considered but they are not deemed to be persuasive.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Necessitated by amendment Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Montroser (US 2020/0230386) in view of Millet (US 10,512,615) and Meneses (US 2008/0108986) in view of Little Crispy (Dec. 2, 2016) and Hartsel et al. (US 10,351,498) and Lowe et al. (US 9,526,752) and further in view of Living chic (2014)
Montrose teaches a skin therapy system comprising an encase (see abstract) comprising essential oil and cannabinoid (see 0075-0076) that benefits tropical administration (thus transdermally) wherein the cannabinoid id THC and CBD (see 0073-0074) wherein heat is applied to the composition (see 0046).  Although Montrose per-se did not teach that the garment is configured for use around the neck etc. as required by instant claim 23, teaches the encase is a glove (see 0060) worn by topically by the user.
However Montrose fails to teach a pouch that can be used on the neck and back as required.
Millet teaches with regards to instant claim 9 a method of delivering cannabinoids (see tittle) comprising phyto derived materials such as CBDA, CBD and THC (see col. 10, lines 30+, as required by instant claims 9-14)wherein the delivery method can be a 
However Millet failed the pouch so that the volatile cannabinoid and essential oils will volatilize and did not per say teach placement per say on the skin and fails to teach instant claims 15-22. Although Millet fails to teach or inhalation nonetheless teaches nasal administration thus inadvertedly teaches inhalation via nasal administration (see col. 9, lines 34+) and also teaches the composition can be provided in a liquid (see col. 21, lines 45+)
 Meneses teaches a method for delivery herbs and seeds in an abdominal belt where the belt is heated in a microwave to be administered to the body (i.e., abdomen with relaxing olafactory effect (see abstract), wherein the therapy agent is a seed/grain (i.e., flax seed, see claim 2). Meneses specifically teach administering the herbs onto the belt before heating, thus the actual spraying does not negate the solution/liquid of the active agents. Thus one of ordinary skill in the art would be motivated to substitute the abdominal belt taught (see Fig. I) for a neck pad or a back pad to be applied to the areas of neck or back. Additionally a belt can be used as a neck pad as it can easily be wrapped around the neck
 Hartsel teaches CBD can be converted to CBDA by decarboxylation at a temperature of 140-160.
 Lowe et al. teach a composition comprising essential oils and cannabis
(see claim 1) topically or transdermally applied (see abstract).  

Thus one of ordinary skill in the art would have been motivated to combine the cited prior art and have a heating pad comprising essential oils and cannabis and administer to a part of the body for pain relief as taught by Meneses because "[A] person of ordinary skill in the art has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." KSR Intemational Co. v. Teleflex Inc., 82 USPQ2d 1385, 1390. 
	
No claims are allowed.
 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIRLEY V GEMBEH whose telephone number is (571)272-8504.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/SHIRLEY V GEMBEH/Primary Examiner, Art Unit 1615                                                                                                                                                                                                        01/25/22